DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "50" and "10" have both been used to designate the "SERVER (DRIVING SUPPORT DEVICE)".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both an overall scenario in FIG. 1 and the layout of a system in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
reference number 10 points to a "driving support device" in FIG. 2 but reference number 10 is referred to as an "operation support device" in the specification, paragraph [0017].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0017]: the disclosure states that reference number 10 may be implemented as a one of the functions of reference number 50 but the drawing does not have a corresponding separate element for reference number 10.  
Appropriate correction is required.


Claim Objections
Claim 1 is being objected to because of the following informalities:  Claim 1, line x recites "through prescribed boarding-dropping points..." and then recites "at the prescribed boarding-dropping point..." thus creating a consistency issue between singular and plural. Either all instances of this limitation should be --prescribed boarding-dropping points-- or they should be --prescribed boarding-dropping point--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of continued examination the examiner will interpret the “control unit” to be an electronic control unit (ECU) that is disclosed in the specification and is a common feature of automobiles which is known by those with ordinary skill in the art.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The limitations of the claim recite no explicit relationship between the claimed "device" and the "vehicle." It is unknown whether or not the device is meant to be part of the vehicle or a separate entity solely based on the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites "An operation support program for causing..." Programs are not one of the four statutory categories which causes the claim to fail Step 1 of 35 U.S.C. 101 analysis and is therefore not patent eligible.

Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as the representative claim for the remainder of the 101 rejection. Claim 1 recites:
	An operation support device, comprising a control unit configured to output operation support information regarding an operation vehicle that operates along an operation route passing through prescribed boarding-dropping points to board or drop a passenger at the prescribed boarding-dropping point, wherein 
	the control unit is configured to 
		detect person information from an in-vehicle camera image by a photographing vehicle that is different from the operation vehicle, 
		detect a potential passenger at each of the prescribed boarding-dropping points based on the person information, and 
		output the operation support information based on a detection result of the potential passenger.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers actions that can be conducted by any individual in a separate vehicle from the operation vehicle that has some means of communication with operator of the operation vehicle (i.e. cell phone, radio, etc.). For example, “detect person 
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	An operation support device, comprising a control unit configured to output operation support information regarding an operation vehicle that operates along an operation route passing through prescribed boarding-dropping points to board or drop a passenger at the prescribed boarding-dropping point, wherein 
the control unit is configured to 
		detect person information from an in-vehicle camera image by a photographing vehicle that is different from the operation vehicle, 
		detect a potential passenger at each of the prescribed boarding-dropping points based on the person information, and 
		output the operation support information based on a detection result of the potential passenger.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above‐noted abstract idea into a practical application. Regarding the “…operation support device…” and “the control unit…” limitations the examiner submits that these limitations amount to instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The components are recited at a high-level of generality (i.e., as a generic memory and processor such that it amounts to no more than mere instructions being applied by using generic computer components). Regarding the “…output operation support…” and “output the operation support…” limitations the examiner submits that these limitations consist of insignificant extra-solution activity as the limitations amount to mere data output.
	Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular 

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.


Regarding Claim 2:
The operation support device according to claim 1, wherein the control unit outputs the operation support information based on a result of determining whether the potential passenger is present at a yet-to-be-reached point where the operation vehicle has not yet arrived, among the prescribed boarding-dropping points.
Regarding the “…control unit…” limitation the examiner submits that this limitation consist of insignificant extra-solution activity as the limitation amounts to mere data gathering and output.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For 
Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 3:
Claim 3 discloses:
	The operation support device according to claim 2, wherein 
	the yet-to-be-reached point includes a first point; and 
when determining that no potential passenger is present in the first point, the control unit changes the operation route to a route without passing through the first point.
Regarding the “when determining…” limitation the examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers decisions that can be determined mentally and conducted immediately by an operator. 

Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 4:
Claim 4 discloses:
	The operation support device according to claim 3, wherein 
when time required for the operation vehicle to operate along the route without passing through the first point is shorter than time required for the operation vehicle to operate along a route passing through the first point, the control unit changes the operation route to the route without passing through the first point.
Regarding the “when time required…” limitation the examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers decisions that can be determined mentally where the operator sees that there is no one waiting at the first point and makes the decision to not pull into said first point because the operator knows it would be less time consuming to continue driving forward instead. 
The examiner additionally submits that no additional limitations are claimed and therefore do not integrate the above noted abstract idea into a practical application.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).


Regarding Claim 5:
Claim 5 discloses:
The operation support device according to claim 3, wherein when a travel distance in a case of the operation vehicle operating along the route without passing through the first point is shorter than a travel distance in a case of the operation vehicle operating along a route passing through the first point, the control unit changes the operation route to the route without passing through the first point.
Regarding the “when a travel distance…” limitation the examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers decisions that can be determined mentally the operator sees that there is no one waiting at the first point and makes the decision to not pull into said first point because the operator knows that the overall traveling distance would be less if they continued driving forward instead. 
The examiner additionally submits that no additional limitations are claimed and therefore do not integrate the above noted abstract idea into a practical application.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an 
Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 6:
The operation support device according to claim 1, wherein the control unit acquires, as the person information, at least one of location information, behavior information, state information, and biometric information regarding a person detected from the in-vehicle camera image.
Regarding the “…control unit acquires…information…” limitation the examiner submits that this limitation consist of insignificant extra-solution activity as the limitation amounts to mere data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For 
Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 8, the claim(s) recites analogous limitations to claim(s) 1, above and is therefore rejected on the same premise.

Therefore, claims 1-6 and 8 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto; Naotoshi (US 20180129981; hereinafter Fujimoto; of record in IDS) in view of Turato; John (US 20190130745; hereinafter Turato).
Regarding Claim 1,
Fujimoto teaches
	the control unit is configured to 
		detect person information from an in-vehicle camera image by a photographing vehicle that is different from the operation vehicle, (Fujimoto: Paragraph [0084], [0088] and [0090]; the disclosed system can use a camera to acquire information in the form of gender, hair length and color, etc.)
		detect a potential passenger at each of the prescribed boarding-dropping points based on the person information, and (Fujimoto: Paragraph [0112]-[0117], FIG. 7)
		output the operation support information based on a detection result of the potential passenger. (Fujimoto: Paragraph [0130]-[0132])
Fujimoto does not teach
An operation support device, comprising a control unit configured to output operation support information regarding an operation vehicle that operates along an operation route passing through prescribed boarding-dropping points to board or drop a passenger at the prescribed boarding-dropping point, wherein
However in the same field of endeavor, Turato teaches
	An operation support device, comprising a control unit configured to output operation support information regarding an operation vehicle that operates along an operation route passing through prescribed boarding-dropping points to board or drop a passenger at the prescribed boarding-dropping point, wherein (Turato: Paragraph [0036]-[0038])
control unit of Turato in order to have a unique, single integrated platform for communications between a connected user and a connected fleet management system. (Turato: Paragraph [0013])

Regarding Claim 2, the combination of Fujimoto and Turato teaches
The operation support device according to claim 1, wherein the control unit outputs the operation support information based on a result of determining whether the potential passenger is present at a yet-to-be-reached point where the operation vehicle has not yet arrived, among the prescribed boarding-dropping points. (Fujimoto: Paragraph [0112]-[0117], [0148] FIG. 7)

Regarding Claim 3, the combination of Fujimoto and Turato teaches
	The operation support device according to claim 2, wherein 
 Turato further teaches
	the yet-to-be-reached point includes a first point; and (Turato: Paragraph [0033], FIG. 4 and 8; The first pick up point disclosed in the reference would be the first point of the yet-to-be-reached point)
	when determining that no potential passenger is present in the first point, the control unit changes the operation route to a route without passing through the first point. (Turato: Paragraph [0038])
The motivation to combine Fujimoto and Turato is the same as stated for Claim 1 above.

Regarding Claim 4, the combination of Fujimoto and Turato teaches
The operation support device according to claim 3, wherein 
Turato further teaches
	when time required for the operation vehicle to operate along the route without passing through the first point is shorter than time required for the operation vehicle to operate along a route passing through the first point, the control unit changes the operation route to the route without passing through the first point. (Turato: Paragraph [0037]-[0041]; the disclosed shuttle can make changes to the route it is following and may skip stops for various reasons such as no passengers at the stop, too many passengers on the shuttle, etc.)
The motivation to combine Fujimoto and Turato is the same as stated for Claim 1 above.

Regarding Claim 5, the combination of Fujimoto and Turato teaches
The operation support device according to claim 3,… 
Turato further teaches
	wherein when a travel distance in a case of the operation vehicle operating along the route without passing through the first point is shorter than a travel distance in a case of the operation vehicle operating along a route passing through the first point, the control unit changes the operation route to the route without passing through the first point. (Turato: Paragraph [0037]-[0041]; the disclosed shuttle can make changes to the route it is following and may skip stops for various reasons such as no passengers at the stop, too many passengers on the shuttle, etc.)
The motivation to combine Fujimoto and Turato is the same as stated for Claim 1 above.

Regarding Claim 6, the combination of Fujimoto and Turato teaches
The operation support device according to claim 1, wherein 
Fujimoto further teaches
the control unit acquires, as the person information, at least one of location information, behavior information, state information, and biometric information regarding a person detected from the in-vehicle camera image. (Fujimoto: Paragraph [0084]-[0090]; In the disclosed system, the camera is acquiring biometric information in the form of gender, hair length and color, etc. and sending that information to the control system)

Regarding Claim 7, the claim is analogous to Claim 1 limitations with the following additional limitations:
an operation vehicle configured to operate along an operation route passing through prescribed boarding-dropping points to board or drop a passenger at prescribed boarding-dropping points; (Turato: Paragraph [0004], FIG. 2, 8 and 10)
Therefore the claim limitations are rejected under the same premise as Claim 1.

Regarding Claim 8, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/4/2022